Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 24, 2015

                                            No. 04-15-00091-CR

                                         IN RE Jaime LUEVANO

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        On February 23, 2015, relator filed a pro se petition for writ of mandamus. This court has
determined that we do not have jurisdiction to grant the requested relief. Accordingly, the
petition is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a
later date.

           It is so ORDERED on February 24, 2015.



                                                             PER CURIAM


ATTESTED TO:            ____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  Relator is currently incarcerated in the John B. Connally Unit of the Texas Department of Criminal Justice,
Correctional Institutions Division, located in Karnes County, Texas. Relator’s complaints in this mandamus
proceeding are unrelated to the criminal conviction leading to his current incarceration, which was adjudicated in
2010 in Cause No. 20070D04788, styled The State of Texas v. Jaime Luevano, El Paso County, Texas.